



COURT OF APPEAL FOR ONTARIO

CITATION: Stone Mills (Township) v. Rebel Scrap
    Metal Inc., 2013 ONCA 172

DATE: 20130321

DOCKET: C56157

Rosenberg, Gillese and Rouleau JJ.A.

BETWEEN

The Corporation of the Township of Stone Mills

Applicant/Respondent by Appeal

and

Rebel Scrap Metal Inc., Parts-A-Plenty Inc.,
    James (Jim) Sinclair, Todd Sinclair, Arrowstar Terminals Inc. and 816 Goodyear
    Rd. Inc.

Respondents/Appellants

Mark A. Klaiman, for the appellants

Timothy J. Wilkin and James L. McDonald, for the
    respondent

Heard and released orally: March 19, 2013

On appeal from the order of Justice Rick Leroy of the Superior
    Court of Justice, dated September 24, 2012.

ENDORSEMENT

[1]

In this court the appellants restricted their appeal to the submission
    that the chain link fence was the principal structure. When s. 5.16.6 is read
    in accordance with the applicable principles of interpretation as set out in
Berjawi
    v. Ottawa (City)
,[2011] O.J. No. 379, especially considering the by-law as
    a whole, we are satisfied that the principal structure must have a wall. A
    chain link fence does not constitute a wall. Section 5.16.6 deals separately
    with fencing in a manner that implies that a principal structure must have a
    wall and therefore be something other than a chain link fence.

[2]

Accordingly, the appellants use of the property does not comply with
    the by-law. Given this conclusion we need not determine the broader question as
    to whether the principal structure must also meet the definition of building.

[3]

Accordingly the appeal is dismissed with costs fixed at $25,000
    inclusive of disbursements and HST.

M. Rosenberg J.A.

E.E. Gillese J.A.

Paul Rouleau J.A.


